Title: [Diary entry: 27 July 1786]
From: Washington, George
To: 

Thursday 27th. Mercury at 74 in the morning—84 at Noon and 80 at Night. Clear in the forenoon and pretty warm—Cloudy afterwards with great appearances of a settled rain little of which fell. What did was chiefly light and more a mist making little impression in the Earth. Rid to Muddy hole, Dogue run & Ferry Plantations, and to the Mill. Found the Wheat all got in and stacked at the first and last mentioned places and that the Plows had finished plowing the drilled corn on thursday evening last and were plowing the Cut on the Hill. The rest of the hands at this place, & cart were employed in getting in Rye. The drilled Oats between the corn at Muddy hole, being threshed & cleaned measured 18 bushls. In the evening Mr. Thos. Fairfax (son of Bryan Fairfax Esqr. now Parson) came in and stayed all Night.